Citation Nr: 1621898	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967, with additional service in the Navy Reserve both before and after active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans.  

In June 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, including affording the Veteran a VA examination.  Although there has been substantial compliance with the Board's remand directives (see Stegall v. West, 11 Vet. App. 268, 271 (1998)), another remand is necessary to insure that the Veteran is afforded every possible opportunity to substantiate his claim

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his bilateral hearing loss is the result of acoustic trauma during active duty service.  In July 2014, he was afforded a VA examination to obtain an opinion as to whether any current hearing loss was the result of some aspect of service, including acoustic trauma.  Because the examiner failed to provide the requested opinion, the AOJ returned the case to obtain an addendum with the requested information.  In February 2015, the examiner opined that he could not provide an opinion without resorting to speculation.  He explained that the Veteran's military occupational specialty (MOS) was a listed as Navy Corpsman, his April 1967 separation examination provided no pure tone audiological information, and other than his July 1963 enlistment examination, there was no other audiogram of record.  He added that, absent additional documentation or information to support a nexus between the Veteran's hearing loss and military service, the requested opinion would be speculative

In April 2015, following the readjudication and denial of the claim in a March 2015 Supplemental Statement of the Case (SSOC), the Board received a statement from the Veteran, in which he said that his MOS, listed on his DD 214 as "CEP 2," was not that of a Corpsman, but a Construction Electrician's Mate (power line), Petty Officer second class.  He said his unit was tasked with building bases, airstrips and roads, thus, he was exposed to noise from construction equipment, as well as weapons (the Veteran has not claimed to have participated in combat and there are no combat awards or citations listed on his DD 214).  According to a VA rating job aid for determinations regarding service connection for hearing loss and/or tinnitus, there is a moderate probability that a person with this MOS would be exposed to acoustic trauma in service.  See VA Fast Letter 10-35 (September 2, 2010), Duty MOS Noise Exposure Listing.  This information was apparently not considered by the VA examiner, who incorrectly reported that the Veteran had served as a Navy Corpsman, an MOS with a low probability of acoustic trauma exposure.  Id.  

Additionally, the Veteran's service treatment records contain the examination and medical history report for his July 1968 Navy Reserve reenlistment, in which his whispered voice test hearing examination (without pure tone audiological information ) revealed normal findings and he denied having or ever having had hearing loss problems.  It also appears that this information, dated just over a year after his separation from active duty service, was not considered by the VA examiner.  

Accordingly, the Board finds that a remand is necessary to allow the examiner who performed the Veteran's July 2014 audio examination to consider this information and provide an amended addendum report.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the July 2014 audio examination and provided the February 2015 examination addendum and ask him to provide a second addendum report; if that examiner is not available, send to a similarly-qualified examiner.  

The examiner should opine as to the following:

Whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during service or is otherwise related to some incident of service, to include acoustic trauma from his military occupational specialty (MOS).

The examiner must consider the following evidence, and specifically note that this has been considered, in his opinion:

* The Veteran's Navy MOS, according to his DD 214, was Construction Electrician's Mate (power line), Petty Officer, second class (he was NOT a corpsman), which has at least a moderate probability of sustaining acoustic trauma (see VA Fast Letter 10-35).  He also reported that he was tasked with building bases, airstrips and roads, and was exposed to noise from construction equipment.  The Board finds these lay assertions to be believable.  

* The Veteran's service treatment records contain his July 1968 Navy Reserve reenlistment examination, which shows normal hearing per the whispered voice test just over one year following active duty service, and his medical history report, in which he denied then having or ever having had hearing loss problems.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

							

_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




